office_of_chief_counsel internal_revenue_service memorandum number release date cc psi b06 plr-131976-07 uilc date date to director communications technology media internal_revenue_service clay street 1680s oakland ca atten patricia chaback special counsel cc lm large mid-size business internal_revenue_service 9th st nw mint building rm washington d c atten lisa j shuman from joseph h makurath senior technician reviewer p si subject withdrawal of request for a private_letter_ruling concerning sec_59 in accordance with a of revproc_2007_1 c b this chief_counsel_advice advises you that a taxpayer within your jurisdiction has withdrawn a request for a private_letter_ruling concerning sec_59 pursuant to sec_6110 this chief_counsel_advice is not to be cited as precedent legend a ----------------------------------------- ------------------- b -------------------- plr-131976-07 c ------------------------------- ------------ state d issues whether the taxpayer may currently make a sec_59 election via an amendment of its c tax returns that are closed years in order to amortize some or all of its sec_174 expenses over years conclusions no facts this memorandum advises you that a withdrew its request for a private_letter_ruling after this office notified it of its adverse position a a state d corporation is the common parent of a consolidated_group with the exception of b a has incurred net operating losses each taxable_year through date until recently a has treated its research_and_experimentation r e expenses as current deductions under sec_174 however a requested a ruling that it could currently make an election under sec_59 via an amendment of its c tax returns that are closed years in order to amortize some or all of its sec_174 expenses over years law and analysis sec_59 in general sec_59 allows any qualified_expenditure to which an election under sec_59 applies to be deducted ratably over a ten-year period beginning with the taxable_year in which the expenditure was made in support of its position a relies on the preamble to the proposed sec_59 regulations that states with respect to an otherwise valid sec_59 election filed for a taxable_year ending prior to the effective date of the final regulations such election would not be challenged by the irs merely because the election was made later than the date prescribed by law for a taxpayer’s original income_tax return including any extensions of time for the taxable_year in which the amortization of the qualified_expenditures subject_to the sec_59 elections begins plr-131976-07 sec_6501 and a’s vehicle for effectuating its election is through the amendment of its c tax returns notwithstanding that those years have been closed by the statutes of limitations a has asserted that these statutes of limitations sec_6501 and sec_6511 only have application with respect to the assessment of tax and the claim for credit or refund of an overpayment_of_tax for which a return was required to be filed and that a’s proposed sec_59 election will result in neither an assessment nor a credit or refund in support of its contention a cites the following revrul_74_61 1974_1_cb_239 revrul_82_49 1982_1_cb_5 revrul_56_285 1956_1_cb_134 revrul_81_88 1981_1_cb_85 and 312_f2d_754 ct_cl in summary the authority merely stands for the proposition that the service in not precluded from making adjustments to arrive at the correct taxable_income in closed years in order to properly determine a taxpayer’s liability for open years and thus no corrections for taxable_income in closed years a’s only apparent motive for such an election is to avail itself of a tax planning opportunity with the benefit of hindsight this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call phil tiegerman at if you have any further questions
